Citation Nr: 1023625	
Decision Date: 06/24/10    Archive Date: 07/01/10

DOCKET NO.  06-28 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a skin 
disability/skin problems, to include as due to undiagnosed 
illness or other qualifying chronic disability, pursuant to 
38 U.S.C.A. § 1117.

2.  Entitlement to service connection for a psychiatric 
disability/psychiatric problems, to include insomnia and 
memory loss, to include as due  to undiagnosed illness or 
other qualifying chronic disability, pursuant to 38 U.S.C.A. 
§ 1117.

3.  Entitlement to service connection for a stomach 
condition/gastrointestinal symptoms, to include as due to 
undiagnosed illness or other qualifying chronic disability, 
pursuant to 38 U.S.C.A. § 1117.

4.  Entitlement to service connection for headaches, to 
include as due to undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C.A. § 1117.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1980 to September 
1992, to include service in Southwest Asia from August 1990 
to March 1991.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision in which 
the RO denied service connection for urticaria, claimed as 
skin condition, depression, to include insomnia and memory 
loss, stomach condition, and headaches.  The Veteran filed a 
notice of disagreement (NOD) in May 2006, and the RO issued a 
statement of the case (SOC) in July 2006.  The Veteran filed 
a substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) in August 2006.

In February 2008, the Veteran and a friend testified during a 
Board hearing before the undersigned Veterans Law Judge at 
the RO; a transcript of that hearing is of record.

In August 2008, the Board remanded the Veteran's claims to 
the RO, via the Appeals Management Center (AMC) in 
Washington, DC, for further action, to include additional 
development of the evidence.  After completing the requested 
development, the RO/AMC continued to deny the claims (as 
reflected in a November 2009 supplemental SOC (SSOC)) and 
returned the matters on appeal to the Board for further 
consideration.

The Board's decision addressing the claims for service 
connection for a skin disability/skin problems and for a 
stomach condition/gastrointestinal symptoms, each to include 
as due to undiagnosed illness or other qualifying chronic 
disability, pursuant to 38 U.S.C.A. § 1117, is set forth 
below.  The claims for service connection for a psychiatric 
disability/psychiatric problems, to include insomnia and 
memory loss, and for headaches, each to include as due  to 
undiagnosed illness or other qualifying chronic disability, 
pursuant to 38 U.S.C.A. § 1117, are addressed in the remand 
following the order; those matters are being remanded to the 
RO, via the AMC, in Washington, DC.  VA will notify the 
appellant when further action, on his part, is required.


FINDINGS OF FACT

1. All notification and development actions needed to fairly 
adjudicate each claim herein decided have been accomplished.

2.  The weight of the medical evidence reflects that the 
Veteran's skin problems have been attributed to urticaria, 
pruritus, and eczematous dermatitis, and the only medical 
opinion to address the question of whether there exists a 
medical relationship between diagnosed dermatitis and service 
weighs against the claim.

3.  The Veteran's stomach condition/gastrointestinal symptoms 
have been attributed to irritable bowel syndrome, duodenitis, 
and gastroesophageal reflux (and has not been attributed to 
undiagnosed illness or other medically unexplained chronic 
multi-symptom illness), and there is no competent medical 
evidence of a nexus between irritable bowel syndrome, 
duodenitis, and gastroesophageal reflux and service.


CONCLUSIONS OF LAW

1. The criteria for service connection for a skin 
disability/skin problems, to include as due to undiagnosed 
illness or other qualifying chronic disability, pursuant to 
38 U.S.CA. § 1117, are not met.  38 U.S.C.A. §§ 1110, 1117, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.317 (2009).

2. The criteria for service connection for a stomach 
condition/gastrointestinal symptoms, to include as due to 
undiagnosed illness or other qualifying chronic disability, 
pursuant to 38 U.S.C.A. § 1117, are not met. 38 U.S.C.A. §§ 
1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claims, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim(s); (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claims, in accordance 
with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, in a February 2005 pre-rating letter, the RO 
provided notice to the Veteran explaining what information 
and evidence was needed to substantiate the claims for 
service connection, as well as what information and evidence 
must be submitted by the appellant, and what information and 
evidence would be obtained by VA.  The May 2005 RO rating 
decision reflects the initial adjudication of the claims 
after issuance of the February 2005 letter.

A February 2008 post-rating letter provided the Veteran with 
information pertaining to the assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations, consistent with 
Dingess/Hartman.  Additionally, an October 2008 letter 
provided notice to the Veteran regarding what information and 
evidence was needed to substantiate claims for service 
connection associated with service in Southwest Asia during 
the Gulf War.  After issuance of the February and 
October 2008 letters, and opportunity for the Veteran to 
respond, the November 2009 supplemental SOC (SSOC) reflects 
readjudication of the claims.  Hence, the Veteran is not 
shown to be prejudiced by the timing of this notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or SSOC, is 
sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.  Pertinent medical 
evidence associated with the claims file consists of service, 
VA and private treatment records, and the reports of 
September 2009 VA examinations.  Also of record and 
considered in connection with the appeal is the transcript of 
the Veteran's February 2008 Board hearing, along with various 
written statements provided by the Veteran, and by his 
representative, on his behalf.  The Board also finds that no 
additional RO action to further develop the record on the 
claims for service connection for a skin disability/skin 
problems and for a stomach condition/gastrointestinal 
symptoms is warranted.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO 
and AMC, the Veteran has been notified and made aware of the 
evidence needed to substantiate the claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with either claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration any of the matters herein decided, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error).  See also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such 
a determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may be granted for 
a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred or aggravated in service.   See 38 C.F.R. § 
3.303(d).

A Persian Gulf Veteran is defined as a Veteran who served on 
active duty in the Armed Forces in the Southwest Asia theater 
of operations during the Persian Gulf War.  See 38 U.S.C.A. § 
1117(f); 38 C.F.R. § 3.317(d).

Under 38 U.S.C. § 1117(a)(1), compensation is warranted for a 
Persian Gulf Veteran who exhibits objective indications of a 
"qualifying chronic disability" that became manifest during 
service on active duty in the Armed Forces in the Southwest 
Asia theater of operations during the Persian Gulf War, or to 
a degree of 10 percent during the presumptive period 
prescribed by the Secretary.  Effective December 18, 2006, VA 
extended the presumptive period in 38 C.F.R. § 3.317(a)(1)(i) 
through December 31, 2011 (for qualifying chronic 
disabilities that become manifest to a degree of 10 percent 
or more after active duty in the Southwest Asia theater of 
operations).  See 71 Fed. Reg. 75669 (2006).  Furthermore, 
the chronic disability must not be attributed to any known 
clinical disease by history, physical examination, or 
laboratory tests.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317(a), (b).

The term "objective indications of a qualifying chronic 
disability" include both "signs," in a medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification.  See 38 C.F.R. § 3.317(a)(3).

Signs or symptoms that may be manifestations of undiagnosed 
illness or a chronic multi-symptom illness include the 
following: fatigue, unexplained rashes or other 
dermatological signs or symptoms, headache, muscle pain, 
joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the upper or lower respiratory system, sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  See 38 U.S.C.A. § 1117(g).

The Veteran in the instant case served in the Southwest Asia 
Theater of operations from August 1990 to March 1991.  Hence, 
for purposes of the pertinent statute and regulation, he is a 
Persian Gulf Veteran.  However, as indicated below, to give 
the Veteran every consideration in connection with these 
claims for service connection the Board has (as the RO has 
done) considered not only 38 C.F.R. § 1117, but other legal 
authority governing claims for service connection under 
alternative theories of entitlement.

A.  Skin Disability/Skin Problems

Considering the pertinent evidence in light of the above-
noted legal authority, the Board finds that service 
connection for a skin disability/skin problems is not 
warranted.

Examination of the Veteran's service treatment records 
reveals that in September 1986, the Veteran was treated for 
three days for jock itch.  The diagnosis was tinea cruris.  
In June 1992, the Veteran complained of a rash in his groin.  
A service examiner diagnosed tinea cruris.  On the Veteran's 
June 1992 Report of Medical History, the Veteran indicated 
that he did not have a skin disease.  On the Veteran's 
separation examination report, the examiner noted that the 
Veteran had normal skin.

During an August 2001 VA medical visit, the Veteran reported 
that he had noticed pruritus of both hands and feet.  The 
examiner observed no lesions, dryness, or rash.  The 
assessment was pruritus, with none present at that time.

In January 2003, the Veteran reported to a VA clinician that 
he had a rash on the right side of his chest.  The clinician 
diagnosed herpes zoster.  In April 2003, the Veteran's 
computerized problem list at the San Juan VAMC included 
urticaria.  It was noted that the Veteran had pruritus on his 
left leg and hip with possible atopic dermatitis.

During his February 2008 Board hearing, the Veteran testified 
that his skin condition began before he left active duty.  He 
said that he received treatment for a skin rash when he went 
to the Gulf.

In February 2009, the Veteran complained to a VA clinician of 
a skin rash located on his back and left nipple.  The 
clinician diagnosed dermatitis.  A VA dermatology consult 
performed in September 2009 resulted in a diagnosis of 
idiopathic pruritus.

On VA examination in September 2009, the Veteran reported 
that he began having a rash in 1990.  He said that he treated 
the rash with creams that were prescribed to him at sick 
call.  The examiner noted that the service treatment records 
showed that the Veteran was treated for tinea cruris in 
September 1986 and June 1992 and was treated with antifungal 
cream.  The examiner observed eczematous patches in the 
Veteran's palms and gave a diagnosis of eczematous 
dermatitis.  The examiner opined that the diagnosed 
eczematous dermatitis was not incurred in or aggravated by 
service, as the service treatment records were silent for the 
skin condition of eczematous dermatitis or anything similar.  
He said that the Veteran's current eczematous dermatitis 
condition was documented several years after the Veteran 
finished active service.

The September 2009 VA examiner clearly attributed the 
Veteran's skin symptoms to a known clinical diagnosis, 
eczematous dermatitis.  This opinion is consistent with the 
VA treatment records, which show treatment for pruritus and 
urticaria.  Consequently, the Board fins that the medical 
evidence weighs in favor of a finding that the Veteran's skin 
problems are attributable to the known clinical diagnosis of 
dermatitis, variously characterized.  Thus, service 
connection pursuant to the provisions of 38 U.S.C. § 1117 is 
precluded.

Further, the record does not present a basis for a grant of 
service connection for the Veteran's underlying dermatitis.  
See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303.  Service 
treatment records reflect that the Veteran was treated twice 
while on active duty for tinea cruris.  However, these two 
episodes appear to have been acute and transitory, as at the 
time of the Veteran's separation from active duty, a medical 
examiner indicated that the Veteran had normal skin.  
Additionally, the only medical opinion to address whether 
there is a nexus between service and current skin disability 
weighs against the claim, as the September 2009 VA examiner 
found that the diagnosed eczematous dermatitis was not 
incurred in or aggravated by service.  Notably, neither the 
Veteran nor his representative has presented or identified 
any medical opinion evidence even suggesting the existence of 
a medical nexus between service and the Veteran's skin 
condition.

The Board acknowledges that the Veteran is competent to 
assert that he has experienced continuity of symptomatology 
in the form of a rash that began in service and then 
reappeared intermittently since service.  See Layno v. Brown, 
6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  However, such report must be weighed against 
the medical evidence.  Cf. Buchanan v. Nicholson, 451 F. 3d 
1331 (Fed. Cir. 2006).  In the instant case, the 
September 2009 VA examiner specifically considered the 
Veteran's report of the occurrence of the rash in service and 
also reviewed the service medical records and the VA 
treatment records.  As a result of this review, the examiner 
found that the presently manifested skin disability was not 
incurred or aggravated by service.  Consequently, the 
Veteran's assertions as to continuity of symptomatology are 
outweighed by the probative medical opinion evidence on the 
question of medical nexus between the current disability and 
service.

In sum, the Veteran's rash has been medically attributed to 
eczematous dermatitis, which has not been related, by 
competent, probative medical evidence or opinion, to service.



B.  Stomach Condition/Gastrointestinal Symptoms

Considering the pertinent evidence in light of the above-
noted legal authority, the Board finds that service 
connection for a stomach condition/gastrointestinal symptoms 
is not warranted.

In May 1987, the Veteran told a service examiner that he had 
experienced diarrhea and vomiting for three days.  The 
examiner diagnosed a stomach virus.  In April 1990, a service 
examiner observed that the Veteran experienced vomiting and 
diarrhea for two days.  It was noted that the Veteran had a 
virus.  On the Veteran's separation examination, an examiner 
noted that the Veteran had a normal genitourinary system.  
The Veteran indicated on his June 1992 Report of Medical 
History that he did not have any stomach, liver, or 
intestinal trouble.

During his February 2008 Board hearing, the Veteran testified 
that every time he ate he had to use the bathroom.  He said 
he took medication to restrict his bowel movements.  He said 
that he was given Imodium while he was on active duty.

On VA examination in September 2009, the Veteran reported 
experiencing intermittent diarrhea and constipation since he 
was on active duty.  He related experiencing diarrhea between 
four to five times a day.  He stated that he had acidity and 
bloating in his stomach after meals.  The examiner reviewed 
the Veteran's service and subsequent VA treatment records.  A 
barium enema yielded unremarkable results.  An upper GI 
series revealed gastroesophageal reflux below carina level 
and mild thickening of the folds of the duodenal bulb.  The 
examiner gave diagnoses of clinical irritable bowel syndrome, 
duodenitis, and gastroesophageal reflux.  He opined that the 
diagnosed irritable bowel syndrome, duodenitis, and 
gastroesophageal reflux were not incurred in or aggravated by 
service.

The September 2009 VA examiner clearly attributed the 
Veteran's stomach/gastrointestinal problems to known clinical 
diagnoses of irritable bowel syndrome, duodenitis, and 
gastroesophageal reflux.  Consequently, the Board finds that 
the medical evidence weighs in favor of a finding that the 
Veteran's stomach/gastrointestinal problems are attributable 
to known clinical diagnoses.  Thus, service connection 
pursuant to the provisions of38 U.S.C. § 1117 is precluded.

Further, the record does not present a basis for a grant of 
service connection for the Veteran's irritable bowel 
syndrome, duodenitis, and gastroesophageal reflux.  See 38 
U.S.C.A. § 1113(b); 38 C.F.R. § 3.303.  Although the Veteran 
was treated twice for diarrhea while on active duty, both 
episodes were noted to be the result of acute viruses.  At 
the time of the Veteran's separation from active duty, a 
medical examiner indicated that the Veteran had a normal 
genitourinary system.  Additionally, the only medical opinion 
to address whether there is a nexus between service and the 
currently diagnosed irritable bowel syndrome, duodenitis, and 
gastroesophageal reflux weighs against the claim, as the 
September 2009 VA examiner found that the diagnosed irritable 
bowel syndrome, duodenitis, and gastroesophageal reflux were 
not incurred in or aggravated by service.  Notably, neither 
the Veteran nor his representative has presented or 
identified any existing medical opinion evidence even 
suggesting a medical nexus any of the disabilities to which 
the stomach/gastrointestinal symptoms have been attributed.

The Board acknowledges that the Veteran is competent to 
assert that he has experienced continuity of 
stomach/gastrointestinal symptomatology that began in 
service.  See Layno,  6 Vet. App. at 470; Grottveit, 5 Vet. 
App. at 93.   However, such report must be weighed against 
the medical evidence.  Cf. Buchanan v. Nicholson, 451 F. 3d 
1331 (Fed. Cir. 2006).  In the instant case, the 
September 2009 VA examiner specifically considered the 
Veteran's report of the occurrence of the stomach condition 
and gastrointestinal symptoms in service and also reviewed 
the service medical records and the VA treatment records.  As 
a result of this review, the examiner found that the 
presently manifested irritable bowel syndrome, duodenitis, 
and gastroesophageal reflux were not incurred or aggravated 
by service.  Consequently, the Veteran's assertions as to 
continuity of symptomatology are outweighed by the probative 
medical opinion evidence on the question of medical nexus 
between the current disability and service.

In sum, the Veteran's a stomach/gastrointestinal symptoms 
have been medically attributed to irritable bowel syndrome, 
duodenitis, and gastroesophageal reflux, which have not been 
related, by competent, probative medical evidence or opinion, 
to service.

C.  Both Disabilities

In addition to the medical evidence noted above, in 
adjudicating each claim on appeal, as indicated,  the Board 
has considered the assertions advanced by the Veteran and 
those advanced on his behalf.  However, these assertions, 
alone, provide no basis for the allowance of either claim.  
While, as indicated, the Veteran is certainly competent to 
assert his symptoms, the questions of medical diagnosis and 
causation upon which these claims turn are matters within the 
province of trained medical professionals.  See Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994).  As laypersons not 
shown to have appropriate medical training and expertise, 
neither the Veteran nor his representative is competent to 
render a probative (i.e., persuasive) opinion on such a 
medical matter.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ('a 
layperson is generally not capable of opining on matters 
requiring medical knowledge').  Hence, the lay assertions in 
this regard have no probative value.

For all the foregoing reasons, the claims for service 
connection for a skin disability/skin problems and for a 
stomach condition/gastrointestinal symptoms, each to include 
as due to undiagnosed illness or other qualifying chronic 
disability, pursuant to 38 U.S.C.A. § 1117, must be denied.  
In reaching these conclusions, the Board has considered the 
applicability of the benefit-of- the-doubt doctrine.  
However, as the preponderance of the evidence is against each 
claim, that doctrine is not applicable.  See 38 U.S.C.A. § 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. § 3.102 (2009); 
Gilbert v. Derwinski, 1 Vet. App 49, 53-56 (1990).



ORDER

Service connection for a skin disability/skin problems, to 
include as due to undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C.A. § 1117, is 
denied.

Service connection for a stomach condition/gastrointestinal 
symptoms, to include as due to undiagnosed illness or other 
qualifying chronic disability, pursuant to 38 U.S.C.A. 
§ 1117, is denied.


REMAND

Unfortunately the Board finds that further RO action on the 
claims remaining on appeal is warranted, even though such 
will, regrettably, further delay an appellate decision on 
those matters.

In the August 2008 remand, the Board directed that the 
Veteran be scheduled for a Persian Gulf War protocol 
examination at an appropriate VA medical facility.  The 
examiner was requested to specifically state whether any of 
the Veteran's complaints of headaches and neuropsychological 
symptoms were attributable to a known diagnostic entity, and 
if there were known diagnoses that could be explained, 
provide an opinion as whether it was at least as likely as 
not (i.e., there is a 50 percent or more probability) that 
each diagnosed disability was incurred in or aggravated by 
service.

The requested examinations were performed in September 2009.  
The neurological examiner provided a diagnosis of chronic 
recurring headache with chronic cluster-like pattern.  The 
psychological examiner provided a diagnosis dyssomnia, not 
otherwise specified.  Unfortunately, neither examiner gave an 
opinion as whether it was at least as likely as not (i.e., 
there is a 50 percent or more probability) whether each 
diagnosed disability was incurred in or aggravated by 
service, as requested.

Accordingly, the Veteran's entire claims file should be 
forwarded to both the neurological and psychological 
examiners who examined the Veteran and prepared the 
September 2009 examination reports for an addendum opinion 
addressing the noted questions.  The RO should only arrange 
for the Veteran to undergo further examination if the prior 
examiners are not available, or cannot provide the requested 
opinion without first examining the Veteran.

If a further examination is scheduled, the Veteran is hereby 
advised that failure to report to the scheduled examination, 
without good cause, may result in denial of the claims for 
service connection for a psychiatric disability/psychiatric 
problems, to include insomnia and memory loss, and for 
headaches, each to include as due  to undiagnosed illness or 
other qualifying chronic disability, pursuant to 38 U.S.C.A. 
§ 1117 (as the original claims will be considered on the 
basis of the evidence of record).  See 38 C.F.R. § 3.655.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  If the Veteran fails to report to 
any scheduled examination, the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of the 
date and time of the examination sent to him by the pertinent 
VA medical facility.

Further, to ensure that all due process requirements are met, 
while the matters are on remand, the RO should also give the 
Veteran another opportunity to provide information and/or 
evidence pertinent to the claim on appeal.  The notice letter 
to the Veteran should explain that he has a full one-year 
period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 
2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 
2009) (amending the relevant statute to clarify that VA may 
make a decision on a claim before the expiration of the one-
year notice period).

After providing the required notice, the RO should attempt to 
obtain any additional evidence for which the Veteran provides 
sufficient information, and, if needed, authorization, 
following the current procedures prescribed in 38 C.F.R. 
§ 3.159 (2009).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the claim 
on appeal that is not currently of record.  

The RO should also clearly explain to the 
Veteran that he has a full one-year period 
to respond (although VA may decide the 
claim within the one-year period).

2.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159. 
 All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

3.  After all records and/or responses 
from each contacted have been associated 
with the claims file, the Veteran's entire 
claims file should be forwarded to the 
both the neurological and psychological 
examiners who examined the Veteran in 
September 2009 for an addendum opinion.  
Each examiner should address whether it is 
at least as likely as not (i.e., there is 
a 50 percent or greater probability that 
the Veteran's headaches or dyssomnia (as 
appropriate) was incurred in or aggravated 
by service.

If the prior examiner(s) is/are not 
available, or is/are unable to provide the 
requested opinion(s) without examining the 
Veteran, the RO should arrange for the 
Veteran to undergo VA neurological and/or 
psychological examination(s), by (an) 
appropriate physician(s), to obtain the 
above-requested medical opinion(s).

Any opinion offered should reflect 
consideration of the Veteran's documented 
medical history and assertions.  

The physician(s) should set forth all 
findings (if any), along with the complete 
rationale for the conclusions reached, in 
a printed (typewritten) report.

4.  If the Veteran fails to report to any 
scheduled examination(s), the RO must 
obtain and associate with the claims file 
a copy of any notice(s) of the date and 
time of the examination sent to the 
Veteran by the pertinent VA medical 
facility.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the remaining 
claims on appeal in light of all pertinent 
evidence and legal authority.

7.  If either benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative an 
appropriate supplemental SOC that includes 
clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


